Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance 
2.	Claims 1, 2, 4, 6-14, and 18-21 (renumbered as 1-16 respectively) are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Regarding independent claims 1 and 21, prior art of record fails to teach or render obvious, an apparatus/method comprising wherein multiple BWPs are simultaneously active, configuring a separate Hybrid Automatic Repeat Request ("HARQ") entity for each active BWP of the serving cell, each HARQ entity maintaining a set of parallel HARQ processes, receiving a second indication from a base unit of which configured grants are to be used in response to the change to the set of active BWPs, wherein the second indication comprises a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated, wherein the first indication to change a set of active BWPs and the second indication of which configured grants are to be used are included in the same message in combination with all other limitations as recited in independent claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477   
8/24/2022                                                                                                                                                                                          

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477